Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kobayashi (US 2004/0144258) and G. Taylor (US 2003/0056660).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 3, comparing, by the controller, an amount of time the pressure assist system has been active to a maximum allowable time to determine if the amount of time exceeds the maximum allowable time; and in response to the amount of time exceeding the maximum allowable time, deactivate, by the controller, the pressure assist system.

Examiner’s Comment
 	(1) The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9814355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	(2) Kobayashi teaches the fryer (16), a controller operating the vent (fig.1, 18 and para.0021, 0023) and a pressure sensor (17) for comparing the measured pressure to an optimal pressure range (fig.2, S4, S6 and S8 and para.0022-0023 and 0036). However, Kobayashi is silent the above claim limitation. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.